TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-12-00002-CV



                                      In re Jairus Pegues


                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              Relator filed a petition for writ of mandamus asking this Court to prosecute his

motion for default judgment. See Tex. R. App. P. 52.8. We deny the petition for writ of mandamus.



                                            __________________________________________

                                            David Puryear, Justice

Before Justices Puryear, Henson and Goodwin

Filed: January 18, 2012